SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 130, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (STATE OF INCORPORATION) (I.R.S. ID NO.) 3990-B HERITAGE OAK COURT, SIMI VALLEY, CA 93063 (805)583-7744 Securities registered pursuant to Section12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933.Yes☐
